                          United States District Court
                        Western District of North Carolina
                               Statesville Division

            Jackie Clark,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00034-KDB
                                      )             5:06-cr-00035-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2020 Order.

                                               July 20, 2020




         Case 5:18-cv-00034-KDB Document 9 Filed 07/20/20 Page 1 of 1
